OPINION
PER CURIAM.
This is an appeal by a husband from a decree entered in the Family Court granting his wife’s petition for divorce on the ground of irreconcilable differences. On Wednesday, March 5, 1980, oral argument was presented, both for and against the wife’s motion, which asks that, acting pursuant to our Rule 16(g), we summarily affirm the Family Court decree and deny the husband’s appeal.
The husband, who professes an inability to understand English, appeared before us with an interpreter. Through the interpreter and in direct conversation with us, the husband made it clear that the sole reason for appealing is his dissatisfaction with the terms of the property agreement that are incorporated within the divorce decree. According to the husband, his trial counsel was directed to contest the wife’s petition unless the husband’s interest in the couple’s jointly held real estate was preserved. The husband was present at the Family Court hearing, and he assumed that the matter had been resolved according to his wishes; but “upon discovering such was not the case, “he initiated this appeal. The husband now claims that his counsel’s “misleading and false representations”1 vitiate the Family Court proceeding.
If he is to prevail on this contention, he cannot do so by way of an appeal from the entry of the interlocutory divorce decree. Whatever merit there may be to the husband’s alleged inability to know what was going on in the Family Court, the truth or falsity of the charges he now makes about his trial counsel cannot be considered by us in this proceeding. The matters he complains of may serve as a basis for a motion to vacate the divorce decree, and the appropriate forum for considering such a motion is the Family Court. There, testimony can be taken, parties can be examined, and factual findings made by a trial justice who can assess the credibility of witnesses who appear. However, the assertions presently being made by the husband serve as no defense to the motion presently before us.
Consequently, the motion to affirm is granted, and the husband’s appeal is denied and dismissed without prejudice to his seeking relief as outlined above.
BEVILACQUA, C. J., did not participate.

. The quotes appearing in this opinion are taken from the husband’s pro se brief. At the hearing before us, we were informed by the interpreter that he had assisted the husband in preparing the brief.